DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

SARA MARION FORTUNOFF as Personal Representative of the ESTATE
                OF MURRAY FORTUNOFF,
                       Appellant,

                                      v.

 JN NURSING REGISTRY, INC., a Florida corporation, and DELORES
                 MCPHERSON, an individual,
                         Appellees.

                    Nos. 4D17-2389 and 4D17-3207

                               [August 2, 2018]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Jeffrey Dana Gillen, Judge; L.T. Case No.
502014CA015098.

   Sorraya M. Solages-Jones of Lytal, Reiter, Smith, Ivey & Fronrath, West
Palm Beach, for appellant.

  Richard T. Woulfe, Mark A. Rutledge and Scott C. Cochran of Billing,
Cochran, Lyles, Mauro & Ramsey, P.A., Fort Lauderdale, for JN Nursing
Registry, Inc.

   Caryn L. Lilling, Woodbury, New York, and Stevie E. Baker and Thomas
A. Valdez, Tampa, for Delores McPherson.

  Sara A. Goldberg of Law Offices of Sara A. Goldberg, P.A., Boca Raton,
and Russell A. Hollrah and Patrick Hollrah of Hollrah LLC, Washington,
DC, for Amicus Curiae Private Care Association of Florida.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and CIKLIN, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.